

EXHIBIT 10.2


CONTRATO DE APERTURA DE CREDITO EN CUENTA CORRIENTE QUE CELEBRAN:
 
CHECKING ACCOUNT LOAN OPENING
CONTRACT ENTERED INTO BY:
 
 
 
 
 
 
 
I.
BBVA BANCOMER, SOCIEDAD ANONIMA, INSTITUCION DE BANCA MULTIPLE, GRUPO FINANCIERO
BBVA BANCOMER, COMO ACREDITANTE, A QUIEN EN LO SUCESIVO SE DESIGNARA COMO
"BANCOMER", REPRESENTADA EN ESTE ACTO POR EDUARDO VELAZQUEZ AGUILERA Y MARIO
CORDERO GUERRERO;
 
I.
BBVA BANCOMER, SOCIEDAD ANONIMA, INSTITUCION DE BANCA MULTIPLE, GRUPO FINANCIERO
BBVA BANCOMER, AS THE LENDER, HEREINAFTER DESIGNATED AS "BANCOMER", REPRESENTED
HEREIN BY EDUARDO VELAZQUEZ AGUILERA AND MARIO CORDERO GUERRERO;
 
 
 
 
 
 
 
II.
"AVICOLA PILGRIM'S PRIDE DE MEXICO", SOCIEDAD ANONIMA DE CAPITAL VARIABLE, COMO
ACREDITADA, A QUIEN SE DESIGNARA COMO "EL CLIENTE", REPRESENTADA EN ESTE ACTO
POR JOSE ANTONIO VALDES RODRIGUEZ, Y CONJUNTAMENTE CON "BANCOMER" SE LES
DENOMINARA COMO "LAS PARTES";
 
II.
"AVICOLA PILGRIM'S PRIDE DE MEXICO", SOCIEDAD ANONIMA DE CAPITAL VARIABLE, AS
THE BORROWER, HEREINAFTER DESIGNATED AS THE "CUSTOMER," REPRESENTED HEREIN BY
JOSE ANTONIO VALDES RODRIGUEZ, AND JOINTLY WITH "BANCOMER" TO BE CALLED THE
"PARTIES";
 
 
 
 
 
 
 
III.
CON LA COMPARECENCIA DE "PILGRIM'S PRIDE", SOCIEDAD DE RESPONSABILIDAD LIMITADA
DE CAPITAL VARIABLE, Y "COMERCIALIZADORA DE CARNES DE MEXICO", SOCIEDAD DE
RESPONSABILIDAD LIMITADA DE CAPITAL VARIABLE, AMBAS REPRESENTADAS EN ESTE ACTO
POR JOSE ANTONIO VALDES RODRIGUEZ, A QUIENES EN LO SUCESIVO SE LES DENOMINARA
COMO "LOS FIADORES" Y CONJUNTAMENTE CON "BANCOMER" Y "EL CLIENTE" COMO "LAS
PARTES".
 
III.
WITH THE APPEARANCE OF "PILGRIM'S PRIDE", SOCIEDAD DE RESPONSABILIDAD LIMITADA
DE CAPITAL VARIABLE, AND "COMERCIALIZADORA DE CARNES DE MEXICO", SOCIEDAD DE
RESPONSABILIDAD LIMITADA DE CAPITAL VARIABLE, BOTH REPRESENTED HEREIN BY JOSE
ANTONIO VALDES RODRIGUEZ, WHO WILL HEREINAFTER BE CALLED THE "GUARANTORS," AND
JOINTLY WITH "BANCOMER" AND THE "CUSTOMER," THE "PARTIES."
 
 
 
 
 
 
 
"LAS PARTES" SE SUJETAN AL TENOR DE LAS SIGUIENTES DECLARACIONES Y CLAUSULAS.
 
THE PARTIES HEREBY SUBMIT THEMSELVES TO THE FOLLOWING RECITALS AND CLAUSES.
 
 
 
 
 
 
 
DECLARACIONES
 
RECITALS
 
 
 
 
 
 
 
I.
Declara "EL CLIENTE" a través de su representante, en su case, bajo protesta de
decir verdad y bien entendido de lo dispuesto por el articulo 112 (CIENTO DOCE)
de Ia Ley de lnstítuciones de Crédito que:
 
I.
The CUSTOMER, through its representative, as the case may be, hereby swears to
tell the truth and that it understands the contents of Article 112 of the Law on
Credit Institutions as follows:
 
 
 
 
 
 
 
 
1.
Su representante cuenta con las facultades suficientes y necesarias para acudir
en su nombre y representación a Ia celebración y ejecución del presente
contrato, mismas que no les han sido revocadas ni en forma alguna modificadas.
 
 
1.
Its representative has sufficient powers as necessary to enter into this
contract in its name and to represent it, which have not been revoked or
modified in any way.
 
 
 
 
 
 
 
 
2.
Es una sociedad debidamente constituida de acuerdo con las leyes del país, que
conforme a su objeto social esta contemplada Ia posibilidad de celebrar el tipo
de operación que se consigna en este contrato, según lo acredita con sus
estatutos sociales vigentes, par Ia que el presente contrato no viola ninguna de
sus disposiciones estatutarias.
 
 
2.
It is a company that has been properly created based on the country's laws and
that, based on the company's purpose, it has the power to enter into the type of
operation set forth in this contract, as substantiated by its current articles
of incorporation such that this contract does not violate any of said articles
of incorporation.
 
 
 
 
 
 
 



/s/ EVA
/s/ MCG
/s/ JAVR

--------------------------------------------------------------------------------

2


 
3.
La empresa y los bienes que Ia forman se encuentran al corriente en el page de
todos los adeudos. obligaciones, impuestos y derechos a su cargo.
 
 
3.
The company and the company's assets are current with paying any of the debts,
obligations, taxes, and fees for which it is responsible.
 
 
 
 
 
 
 
 
4.
No se encuentra pendiente, ni se amenaza presentar en su contra, alguna acción o
procedimiento que pueda afectar Ia legalidad del presente contrato.
 
 
4.
There is no action or proceeding outstanding, nor is there any threat of an
action or proceeding being filed, that may affect the legality of this contract.
 
 
 
 
 
 
 
 
5.
Los estados financieros que ha entregado a "BANCOMER", presentan adecuadamente
Ia situación financiera a Ia fecha, así como los resultados de sus operaciones
por el periodo determinado en los mismos, de conformidad con las normas de
información financiera generalmente aceptadas y aplicadas consistentemente, y
que no ha habido cambia de importancia en su condición financiera.
 
 
5.
The financial statements that it has provided to BANCOMER properly demonstrate
the financial situation to date, as well as the results of its operations for
the period of time determined therein in conformity with the generally accepted
financial reporting regulations as applied consistently and there has been no
important change in its financial status.
 
 
 
 
 
 
 
 
6.
Tiene celebrado con "BANCOMER" un contrato de depósito bancario de dinero a Ia
vista, en pesos, moneda nacional, en virtud del cual es titular de Ia Cuenta de
Cheques (en adelante Ia "CUENTA DE CHEQUES"), identificada con el número
[información confidencial retenido].
 
 
6.
It has entered into an on-demand money deposit banking contract with BANCOMER in
pesos, the national currency, by virtue of which it is the owner of the Checking
Account (hereinafter the "CHECKING ACCOUNT") identified as number [confidential
information withheld].
 
 
 
 
 
 
 
 
7.
Su domicilio social se ubica en Querétaro, Querétaro, con oficinas en Privada de
los Industriales número 115, Jurica, Código Postal 76100, y con Registro Federal
de Contribuyentes No. [información confidencial retenida].
 
 
7.
The company domicile is located in Querétaro, Querétaro, and it has offices at
Privada de los Industriales número 115, Jurica, Zip Code 76100; its Federal
Taxpayer Number is [confidential information withheld].
 
 
 
 
 
 
 
 
8.
Conoce el sistema (según se define más adelante) que "BANCOMER" tiene en función
y que opera mediante medios electrónicos, y que conoce y acepta que a través de
él, "EL CLIENTE" expresará su consentimiento respecto de las disposiciones que
realice al amparo del presente contrato, mediante el empleo de claves y
contraseñas (según dichos términos se definen más adelante) previamente
convenidas, mismas que Ia identifican y vinculan, e intercambiará instrucciones,
archivos y mensajes de datos (según se define más adelante) con "BANCOMER".
 
 
8.
It understands the system (as defined hereafter) that BANCOMER has in operation
using electronic media and it understands and accepts that, via said system, the
CUSTOMER will express its consent in relation to the instructions to be carried
out under the auspices of this contract by using user names and passwords (as
those terms are defined hereafter) as stipulated previously, which will be used
to identify and bind the CUSTOMER and it will exchange instructions, files, and
data messages (as defined hereafter) with BANCOMER.
 
 
 
 
 
 
 
 
9.
Tiene celebrado con "BANCOMER" un contrato de servicio de banca electrónica
(Banca en línea), por el que a través de claves y contraseñas previamente
convenidas, que Ia identifican y vinculan, tiene acceso a los sistemas de
cómputo de "BANCOMER" para realizar diversas operaciones, entre las cuales puede
realizar consultas de su línea de Crédito y disposiciones.
 
 
9.
It has entered into an electronic banking (on­line banking) service contract
with BANCOMER that uses previously stipulated user names and passwords to
identify and bind the CUSTOMER. The CUSTOMER has access to the BANCOMER computer
system to carry out diverse operations, including making queries into its line
of credit and the provisions related thereto.
 
 
 
 
 
 
 
 
10.
Los recursos que utilizará para pagar el presenta "CREDITO" no son ni serán de
procedencia ilícita.
 
 
10.
The resources that the CUSTOMER will use to pay this "LOAN" have not been, nor
will they be, gained illicitly.
 
 
 
 
 
 
 



/s/ EVA
/s/ MCG
/s/ JAVR

--------------------------------------------------------------------------------

3


 
11.
Que cumple con el ordenamiento ecológico, Ia preservación, restauración y
mejoramiento del ambiente, así como Ia protección de las áreas naturales, Ia
flora y fauna silvestre y acuáticas, el aprovechamiento racional de los
elementos naturales, Ia previsión y el control de Ia contaminación del aire,
agua y suelo y en general todas y cada una de las disposiciones previstas en Ia
Ley General de Equilibrio Ecológico y Protección del Ambiente.
 
 
11.
Compliant with any laws related to the ecology and to the preservation,
restoration and improvement of the environment as well as any laws related to
protecting natural areas, flora and fauna in the wild and water resources, the
rational use of natural elements, preventing and controlling air, water, and
soil pollution and in general any and all of the provisions found in the General
Law on Protecting the Environment and Ecological Balance.
 
 
 
 
 
 
 
II.
Declaran "LOS FIADORES", a través de su representante:
 
II.
The GUARANTORS state the following through their representative:
 
 
 
 
 
 
 
 
1.
Conforme a su objeto social esta contemplada Ia posibilidad de celebrar el tipo
de operación que se consigna en este contrato, según lo acredita con sus
estatutos sociales vigentes, por lo que el presente contrato no viola ninguna de
sus disposiciones estatutarias. Que su(s) representante(s) cuenta(n) con las
facultades suficientes y necesarias para acudir en su nombre y representación a
Ia celebración y ejecución del presente contrato, mismas que no les han sido
revocadas ni en forma alguna modificadas.
 
 
1.
Based on their companies' purposes, they have the power to enter into the type
of operation set forth in this contract, as substantiated by their current
articles of incorporation such that this contract does not violate any of said
articles of incorporation. Its representative(s) has (have) sufficient powers as
necessary to enter into this contract in their name and to represent them, which
have not been revoked or modified in any way.
 
 
 
 
 
 
 
 
2.
En virtud de las relaciones corporativas, financieras, administrativas y
jurídicas que tienen con "EL CLIENTE", es de su interés comparecer en el
presente contrato con el objeto de obligarse conjunta y solidariamente con ésta
última frente a "BANCOMER", en el cumplimiento de todas las obligaciones que se
desprenden a su cargo del presente contrato y, por tanto, es su intención
constituirse en FIADORES.
 
 
2.
By virtue of the corporate, financial, administrative, and legal relations that
they have with the CUSTOMER, they are interested in becoming a party to this
contract to be jointly and severally bound to the CUSTOMER in relation to
BANCOMER to comply with all the obligations that are derived from their position
in this contract and, therefore, it is their intention to become GUARANTORS.
 
 
 
 
 
 
 
III.
Declara "BANCOMER" a través de sus representantes:
 
III.
The GUARANTORS state the following through their representative:
 
 
 
 
 
 
 
 
1.
Es una sociedad anónima debidamente constituida conforme a las leyes mexicanas y
autorizada para operar como institución de banca múltiple, por lo que cuenta con
las facultades necesarias para. Ia celebración y cumplimiento de este contrato.
 
 
1.
It is a company that has been properly created in conformity with Mexican law
and it is authorized to operate as a multiple banking institution so it has the
powers needed to enter into and perform this contract.
 
 
 
 
 
 
 
 
2.
Sus representantes cuentan con las facultades suficientes para acudir en su
nombre y representación a Ia celebración y ejecución del presente contrato,
mismas que no les han sido revocadas ni en forma alguna modificadas.
 
 
2.
Its representatives have sufficient powers as necessary to enter into this
contract in its name and to represent it, which have not been revoked or
modified in any way.
 
 
 
 
 
 
 
 
3.
Tiene contemplada Ia utilización de equipos y sistemas automatizados de cómputo
para Ia atención y control electrónico de alguna de las operaciones y servicios
a que se refiere el presente contrato (en adelante el "SISTEMA"), que le permite
intercambiar instrucciones, archivos y mensajes de datos.
 
 
3.
It has considered using automated computer equipment and systems to carry out
and track some of its operations and services electronically as referenced in
this contract (hereinafter the "SYSTEM"), that make it possible to exchange
instructions, files and data messages.
 
 
 
 
 
 
 
 
4.
Considerando las declaraciones de "EL CUENTE", está dispuesto a abrirle un
"CREDITO".
 
 
4.
Considering the statements made by the CUSTOMER, it is willing to provide the
CUSTOMER with a "LOAN."
 
 
 
 
 
 
 



/s/ EVA
/s/ MCG
/s/ JAVR

--------------------------------------------------------------------------------

4


 
Por lo anterior, "LAS PARTES" se sujetan a Ia que estipulan las siguientes:
 
 
Therefore, the PARTIES hereby subject themselves to the following stipulations:
 
 
 
 
 
 
 
 
CAPITULO PRIMERO CREDITO EN
CUENTA CORRIENTE
 
 
CHAPTER ONE CHECKING
ACCOUNT LOAN
 
 
 
 
 
 
 
 
CLAUSULAS
 
 
CLAUSES
 
PRIMERA.- IMPORTE. Por virtud del presente contrato "BANCOMER" abre a "EL
CLIENTE" un "CREDITO" en cuenta corriente, hasta por Ia cantidad de
$560ʼ000,000.00 (QUINIENTOS SESENTA MILLONES DE PESOS 00/100 MONEDA NACIONAL),
en Io sucesivo el "CREDITO".
 
 
1. AMOUNT. By virtue of this contract, BANCOMER is hereby granting a LOAN to the
CUSTOMER, to be deposited into the CUSTOMER's checking account, in the amount of
$560,000,000.00 (FIVE HUNDRED SIXTY MILLION AND N0/100 MEXICAN PESOS),
hereinafter referred to as the "LOAN."
 
 
 
 
 
 
 
 
Dentro del límite del "CREDITO" no quedan comprendidos los intereses, intereses
moratorios, comisiones, accesorios y demás gastos que deba cubrir "EL CLIENTE"
en favor de "BANCOMER" conforme al presente contrato.
 
 
The LOAN amount does not include any interest, late fees, commissions, accessory
amounts and other expenses that the CUSTOMER must pay BANCOMER in conformity
with this contract.
 
 
 
 
 
 
 
 
"EL CLIENTE" hará usa del "CREDITO" en Ia forma, términos y bajo las condiciones
convenidas en este contrato.
 
 
The CUSTOMER will use the LOAN in the fashion and based on the terms and
conditions stipulated in this contract.
 
 
 
 
 
 
 
 
El "CREDITO" se otorga de conformidad a Io dispuesto en Ia Ley General de
Títulos y Operaciones de Crédito, en forma de apertura de Crédito en Cuenta
Corriente.
 
 
The LOAN is granted in conformity with the provisions in the General Credit
Operations and Securities Law by depositing the LOAN into the CUSTOMER's
CHECKING ACCOUNT.
 
 
 
 
 
 
 
 
SEGUNDA.- DESTINO. "EL CLIENTE" se obliga a destinar el importe del "CREDITO"
precisamente para capital de trabajo.
 
 
2. USE. The CUSTOMER must use the LOAN precisely for working capital.
 
 
 
 
 
 
 
 
TERCERA.- VIGENCIA. La vigencia de este contrato es de 3 (tres) años contados a
partir de Ia fecha de firma del presente contrato, esto es, terminará
precisamente el día 23 (veintitrés) de julio del año 2017 (dos mil diecisiete),
en Ia sucesivo "FECHA DE PAGO FINAL".
 
 
3. EFFECTIVE PERIOD. This contract will be effective for a period of three
(3) years starting on the date that this contract is signed, i.e., it will end
exactly on the 23 day of July 2017, hereinafter to be referred to as the "FINAL
PAYMENT DATE."
 
 
 
 
 
 
 
 
No obstante su terminación, este contrato producirá todos sus efectos legales
hasta que "EL CLIENTE" haya liquidado en su totalidad todas las cantidades a su
cargo bajo el presente contrato.
 
 
Despite the fact that the contract will end, it will remain in full force and
effect for legal purposes until the CUSTOMER has paid off all of the amounts for
which the CUSTOMER is under this Agreement liable.
 
 
 
 
 
 
 
 
CUARTA.- DISPOSICIONES DEL "CREDITO". Durante Ia vigencia del presente contrato
"EL CLIENTE" podrá disponer, total o parcialmente del "CREDITO", a través del
"SISTEMA" y sujeto a Io siguiente:
 
 
4. LOAN PROVISIONS. During the effective period of this contract, the CUSTOMER
may access the LOAN in full or in part through the SYSTEM and subject to the
following:
 
 
 
 
 
 
 
 
Que no exista por parte de "EL CLIENTE" ningún hecho o motive que sea
considerado como un incumplimiento a sus obligaciones establecidas en el
presente instrumento, o con cualquier otro que tenga con "BANCOMER".
 
 
The CUSTOMER in no way is in breach of the CUSTOMER's obligations set forth in
this instrument or of any other obligation that the CUSTOMER may have with
BANCOMER.
 
 
 
 
 
 
 
 
Las disposiciones del "CREDITO" que "EL CLIENTE" efectúe al amparo del presente
contrato serán abonadas a Ia "CUENTA DE CHEQUES" que "BANCOMER" le tiene
establecida.
 
 
The amounts related to the LOAN that the CUSTOMER receives under the auspices of
this contract will be paid into the CHECKING ACCOUNT that BANCOMER has
established.
 
 
 
 
 
 
 



/s/ EVA
/s/ MCG
/s/ JAVR

--------------------------------------------------------------------------------

5


 
En cada ocasión en que "EL CLIENTE" pretenda disponer parte o Ia totalidad del
"CREDITO", éste último deberá convenir con "BANCOMER" las fechas de pagos
parciales de capital, en lo sucesivo "FECHA DE PAGO PARCIAL", que no podrán ser
superiores hasta 180 (ciento ochenta) días, ni en su caso, superiores a Ia
"FECHA DE PAGO FINAL". Las "FECHAS DE PAGOS PARCIALES" así convenidas se harán
constar en el "SISTEMA" y en su caso, en los avisos disposición, en adelanta
"AVISOS DE DISPOSICION", que por cada disposición realice "EL CLIENTE".
 
 
Every time that the CUSTOMER would like to take out all or part of the LOAN, the
CUSTOMER must reach an agreement with BANCOMER about the partial principal
payment dates, hereinafter the "PARTIAL PAYMENT DATE," which may not be more
than up to one hundred eighty (180) days or after the FINAL PAYMENT DATE. The
PARTIAL PAYMENT DATE thus stipulated will be recorded in the SYSTEM and, as the
case may be, in the application notices, hereinafter the "APPLICATION NOTICES,"
that the CUSTOMER must produce for each payment.
 
 
 
 
 
 
 
 
"EL CLIENTE" podrá hacer remesas, antes de Ia fecha fijada para su liquidación
parcial o total de las disposiciones que hubiere hecho, quedando facultado,
mientras el presente contrato no concluya, para disponer en Ia forma pactada del
saldo que resulte a su favor.
 
 
The CUSTOMER may make remittances prior to the date set for full or partial
payments and is authorized, until this contract ends, to access the balance that
is left available to the CUSTOMER as stipulated.
 
 
 
 
 
 
 
 
QUINTA.- PAGO DEL PRINCIPAL. Durante Ia vigencia del presente contrato, "EL
CLIENTE" se obliga a pagar en favor de "BANCOMER", las cantidades de que haya
dispuesto, efectuando pagos a "BANCOMER" por concepto de Ia suerte principal,
precisamente en cada "FECHA DE PAGO PARCIAL".
 
 
5. PRINCIPAL PAYMENT. During the period that this contract is in effect, the
CUSTOMER must repay BANCOMER for the amounts that the CUSTOMER has taken out by
making payments to the principal on each PARTIAL PAYMENT DATE.
 
 
 
 
 
 
 
 
En caso de que cualquier "FECHA DE PAGO PARCIAL" fuese un día que no sea "DIA
HABIL", el pago se realizara el "DIA HABIL" inmediato siguiente.
 
 
If a PARTIAL PAYMENT DATE is not a BUSINESS DAY, the payment will be made on the
immediately following BUSINESS DAY.
 
 
 
 
 
 
 
 
No obstante lo señalado con anterioridad, "LAS PARTES" convienen que "EL
CLIENTE" podrá optar durante Ia vigencia del presente contrato, por diferir
cualquier pago de principal, para lo cual, a través del "SISTEMA", podrá previo
a cada "FECHA DE PAGO PARCIAL" o precisamente en Ia "FECHA DE PAGO PARCIAL" y
respecto de alguna disposición del "CREDITO", recalendarizar su pago
correspondiente en el nuevo plaza que elija, siempre y cuando:
 
 
Notwithstanding the foregoing, the PARTIES agree that the CUSTOMER may, during
the period that this contract is in effect, defer the principal payment amount
such that the CUSTOMER may use the SYSTEM to reschedule the payment based on the
new repayment period that the CUSTOMER chooses. Any such deferment must be made
prior to each PARTIAL PAYMENT DATE or on the PARTIAL PAYMENT DATE itself, and
will be subject to the following provisions:
 
 
 
 
 
 
 
 
"EL CLIENTE" liquide los intereses ordinarios devengados a esa fecha, Ia
recalendarización no se haga sobre una disposición vencida, y no tenga
sobregiros, retenciones o bloqueos en Ia "CUENTA DE CHEQUES".
 
 
The CUSTOMER must pay the regular interest earned on that date; the rescheduling
may not be effected for an overdue payment; and there may not be any overdrafts,
withholdings or blocks on the CHECKING ACCOUNT.
 
 
 
 
 
 
 
 
La recalendarización puede ser de Ia siguiente manera:
 
 
The payment may be rescheduled as follows:
 
 
 
 
 
 
 
 
Ÿ
Por el mismo importe o por un importe menor al de Ia disposición por vencer.
 
 
Ÿ
For the same amount or for an amount that is lower than the payment that is
coming due.
 
 
 
 
 
 
 
 
Ÿ
Al nuevo vencimiento le aplicará Ia tasa de interés conforme a Ia cláusula
SEXTA, derivado de cada recalendarización.
 
 
Ÿ
When the next payment comes due, the interest rate per section 6 will be applied
as derived from each rescheduling.
 
 
 
 
 
 
 
 
Ÿ
Ninguna recalendarización podrá exceder el plazo máximo de hasta 180 (ciento
ochenta)  días.
 
 
Ÿ
No rescheduling may exceed the maximum period of time, which is one hundred
eighty (180) days.
 
 
 
 
 
 
 
 
Ÿ
Ninguna recalendarización podrá exceder del vencimiento del contrato.
 
 
Ÿ
No payment may be rescheduled for after the contract expiration date.
 
 
 
 
 
 
 



/s/ EVA
/s/ MCG
/s/ JAVR

--------------------------------------------------------------------------------

6


 
Ÿ
Aplica únicamente para pago de principal y en "FECHAS DE PAGO PARCIAL", por lo
que en Ia "FECHA DE PAGO PARCIAL" "EL CLIENTE" se obliga a mantener fondos
suficientes en Ia "CUENTA DE CHEQUES" para pagar los intereses.
 
 
Ÿ
This is applicable only to the principal payment and the PARTIAL PAYMENT DATE
such that, on the PARTIAL PAYMENT DATE, the CUSTOMER must have sufficient funds
in the CHECKING ACCOUNT to pay the interest.
 
 
 
 
 
 
 
 
La recalendarización de pagos no implica prórroga a Ia vigencia del contrato.
 
 
Rescheduling a payment does not imply that the contract expiration date has been
extended.
 
 
 
 
 
 
 
 
SEXTA.- INTERESES ORDINARIOS. "EL CLIENTE" se obliga a pagar a "BANCOMER",
durante Ia vigencia del presente contrato, intereses ordinarios sobre Ia suerte
principal insoluta del "CREDITO", que se calcularan a una tasa anualizada que
será el equivalente a Ia Tasa TIlE (según se define más adelante) más 1.05 (uno
punta cero cinco) puntos porcentuales.
 
 
6. ORDINARY INTEREST. During the period that this contract is in effect, the
CUSTOMER must pay BANCOMER ordinary interest on the outstanding principal for
the LOAN. The interest will be calculated based on an annualized rate that is
the equivalent of the TIlE Rate (as defined hereafter), plus 1.05 (one point
zero five) percentage points.
 
 
 
 
 
 
 
 
Los intereses se devengarán a partir de Ia fecha de disposición parcial o total
del "CREDITO" y deberán ser pagados a "BANCOMER" en cada "FECHA DE PAGO DE
INTERESES" (según éste término se define más adelante).
 
 
The interest will be earned as of the date that the LOAN is used partially or in
full and must be paid to BANCOMER on each "INTEREST PAYMENT DATE" (as that term
is defined hereafter).
 
 
 
 
 
 
 
 
En el supuesto de que cualquier "FECHA DE PAGO DE INTERESES" fuese un día que no
sea "DIA HABIL" (según dicho término se define a continuación), dicho pago se
hará en el "DIA HABIL" inmediato siguiente, con el correspondiente recalculo de
intereses.
 
 
Should any INTEREST PAYMENT DATE fall on a day that is not a BUSINESS DAY (as
that term is defined hereafter), the payment will be made on the immediately
following BUSINESS DAY, and the interest will be recalculated as pertinent.
 
 
 
 
 
 
 
 
Para efectos del presente contrato:
 
 
For the intents and purposes of this contract:
 
 
 
 
 
 
 
 
"DIA HABIL" significa, excepto sábados, domingos o días festivos, cualquier día
en el cual las oficinas principales de las lnstítuciones de Crédito del país en
Ia Ciudad de México, Distrito Federal, estén abiertas al público para Ia
realización de operaciones bancarias.
 
 
"BUSINESS DAY" means any date when the main offices of credit institutions in
Mexico City, the Federal District, are open to the public to engage in banking
transactions except for Saturdays, Sundays, and holidays.
 
 
 
 
 
 
 
 
"FECHA DE PAGO DE INTERESES" significa, el último día de cada Periodo de
lntereses.
 
 
"INTEREST PAYMENT DATE" means the last day of each Interest Period.
 
 
 
 
 
 
 
 
"PERIODO DE INTERESES" significa, cada periodo de un mes calendario, al cual se
pueden adicionar los días necesario para completar el periodo correspondiente,
con base en el cual se calcularán los intereses que cause el saldo insoluto del
"CREDITO" en Ia inteligencia de que (i) el primer "PERIODO DE INTERESES"
comenzará en Ia fecha de Ia disposición parcial o total del "CREDITO" y
terminará precisamente el último día del mismo mes en que se haga Ia
disposición, en el caso de que este sea "DIA INHABIL", el periodo terminará el
"DIA HABIL" inmediato siguiente, (ii) los "PERIODOS DE INTERESES" subsecuentes
comenzarán el día siguiente al último día del "PERIODO DE INTERESES" inmediato
anterior y terminará el último día del mismo mes, en el caso de que este sea
"DIA INHABIL", el periodo terminará el "DIA HABIL" inmediato siguiente, y
(iii) cualquier "PERIODO DE INTERESES" que esté vigente en Ia "FECHA DE PAGO
FINAL", terminará precisamente en dicha fecha.
 
 
"INTEREST PERIOD" means each period in a calendar month to which the days needed
to complete the pertinent period may be added to be used to calculate the
interest on the outstanding LOAN balance. This concept is understood as follows:
(i) the first INTEREST PERIOD will begin on the date when the LOAN is accessed
in full or in part and will end exactly on the last day of the same month when
the payment is made -- should that day be a NON-BUSINESS DAY, the period will
end on the immediately following BUSINESS DAY, (ii) the subsequent INTEREST
PERIODS will begin on the day following the last day in the immediately
preceding INTEREST PERIOD and will end on the last day of that month-- should
that day be a NON-BUSINESS DAY, the period will end on the immediately following
BUSINESS DAY, and (iii) any INTEREST PERIOD that is in effect on the FINAL
PAYMENT DATE will end exactly on that date.
 
 
 
 
 
 
 



/s/ EVA
/s/ MCG
/s/ JAVR

--------------------------------------------------------------------------------

7


 
"TASA TIlE" significa, Ia tasa de interés interbancaria de equilibrio a plaza de
28 (VEINTIOCHO) días, o en caso de caer en día inhábil el término de dicho
plaza, de 26 (VEINTISEIS), 27 (VEINTISIETE) o 29 (VEINTINUEVE) días, determinada
por el Banco de México y publicada en el Diario Oficial de Ia Federación, el
"DIA HABIL" inmediato anterior a Ia fecha de inicio de cada "PERIODO DE
INTERESES".
 
 
"TIlE RATE" means the equilibrium interbank interest rate for a period of
TWENTY-EIGHT (28) days or, if the date falls on a date that is not a business
day on the end of said period, TWENTY-SIX (26), TWENTY-SEVEN (27) or TWENTY-NINE
(29) days, as determined by the Bank of Mexico and published in the Official
Journal of the Federation, on the BUSINESS DAY immediately preceding the date
that each INTEREST PERIOD begins.
 
 
 
 
 
 
 
 
Para el caso de que en cualquiera de cada uno de los "PERIODOS DE INTERESES" en
que se devengarán los intereses no se llegare a contar con Ia determinación por
parte do Banco de México de Ia "TASA TIlE", se aplicará al presente contrato Ia
tasa de interés que sustituya a dicha "TASA TIlE" y que así Io haya dado a
conocer el propio Banco de México, aplicándose como margen los mismos puntos
porcentuales señalados para Ia "TASA TIlE", mismos que están señalados
anteriormente y el mismo sistema para su cálculo.
 
 
If, in any of the INTEREST PERIODS during which interest is earned, the "TIlE
RATE" is not set by the Bank of Mexico, the interest rate that replaces said
"TIlE RATE" as announced by the Bank of Mexico itself will be applied to this
contract. The same percentage points indicated for the "TIlE RATE" will be
applied as a margin as indicated previously and the same system will be used to
calculate it.
 
 
 
 
 
 
 
 
En caso de que el Banco de México no dé a conocer tasa de intereses sustituta de
Ia "TASA TIlE", se aplicara al "CREDITO", como tasa sustituta Ia "TASA CETES"
(según se define más adelante) más los mismos puntos porcentuales que de común
acuerdo "LAS PARTES" pacten en ese memento.
 
 
If the Bank of Mexico does not announce the interest rate that replaces the TIlE
RATE, the "CETES RATE" (as defined hereafter) will be applied to the LOAN as the
replacement rate, plus the same percentage points that the PARTIES agree to
mutually at that time.
 
 
 
 
 
 
 
 
Para los efectos del presente contrato, "TASA CETES" significa Ia última tasa
anual de interés de rendimiento equivalente a Ia de descuento, de los
Certificados de Ia Tesorería de Ia Federación a plaza de 28 (VEINTIOCHO) días o,
en caso de caer en día inhábil el término de dicho plazo, de 26 (VEINTISEIS), 27
(VEINTISIETE) o 29 (VEINTINUEVE) días, en colocación primaria que semanalmente
dé a conocer el Gobierno Federal por conducto de Ia Secretaría de Hacienda y
Crédito Público mediante avisos en los periódicos de mayor circulación en el
país, siendo aplicable al presente "CREDITO" Ia última "TASA CETES" que se haya
dado a conocer de manera previa al inicio de cada "PERIODO DE INTERESES".
 
 
For the purposes of this contract, the "CETES RATE" means the last annual
interest rate with a yield equivalent to the discount rate for the Treasury
Certificates of the Federation for a term of TWENTY-EIGHT (28) days, or if that
date falls on a non-business day, TWENTY-SIX (26), TWENTY-SEVEN (27) or
TWENTY-NINE (29) days, in primary placement as announced each week by the
Federal Government through the Secretary of Finance and Public Credit by means
of notifications in the newspapers with major circulation in the country. The
last "CETES RATE" announced prior to the beginning of each INTEREST PERIOD will
be applied to this LOAN.
 
 
 
 
 
 
 
 
En caso de que no se publique ninguna de las tasas anteriormente señaladas, "LAS
PARTES" están de acuerdo en celebrar un convenio modificatorio al presente
contrato, que tenga por propósito establecer Ia tasa de interés aplicable al
mismo. Lo anterior, dentro de un plazo que no podrá ser superior a un plazo de
20 (VEINTE) días naturales, a Ia fecha en que "BANCOMER" le notifique a "EL
CLIENTE" de dicha circunstancia. Durante el mencionado plaza regirá Ia ultima
tasa de interés aplicada.
 
 
If none of the previously indicated rates are published, the PARTIES agree to
enter into an agreement to modify this contract whose purpose is to establish
the interest rate applicable to this contract. The foregoing will occur within a
period that may not exceed TWENTY (20) calendar days after the date when
BANCOMER notifies the CUSTOMER of said circumstance. The last interest rate
applied will remain in place during the aforementioned period.
 
 
 
 
 
 
 



/s/ EVA
/s/ MCG
/s/ JAVR

--------------------------------------------------------------------------------

8


 
Será causa de vencimiento anticipado del presente contrato, el que "LAS PARTES"
no lleguen a un acuerdo respecto a Ia tasa sustituta aplicable dentro del plazo
arriba pactado, caso en el cual "EL CLIENTE" deberá pagar a "BANCOMER" el saldo
insoluto del "CREDITO" y sus demás accesorios, en Ia fecha del citado
vencimiento, toda vez que en caso contrario el saldo insoluto devengará
intereses moratorios conforme a Ia pactado en el presente instrumento, tomando
como base Ia última tasa ordinaria aplicable al presente "CREDITO".
 
 
This contract may be terminated in advance if the PARTIES do not reach an
agreement about the applicable replacement rate within the period stipulated
above. In such a case, the CUSTOMER must repay BANCOMER for the outstanding
balance of the LOAN and any associated payments on the date of the
aforementioned expiration, since otherwise the outstanding balance will have
late fees applied as set forth in this instrument, using as a basis the last
ordinary rate applicable to this LOAN.
 
 
 
 
 
 
 
 
Para calcular los intereses ordinarios de cada "PERIODO DE INTERESES", Ia tasa
anualizada de interés aplicable se dividirá entre 360 (TRESCIENTOS SESENTA) y el
resultado se multiplicará por el número de los días naturales que integren el
"PERIODO DE INTERESES" de que se trate. La tasa resultante se multiplicará por
el saldo insoluto del "CREDITO" y el producto será Ia cantidad que por concepto
de intereses deberá pagar "EL CLIENTE" a "BANCOMER" en cada "FECHA DE PAGO DE
INTERESES".
 
 
To calculate ordinary interest for each INTEREST PERIOD, the applicable
annualized interest rate will be divided by THREE HUNDRED SIXTY (360) and the
result will be multiplied by the number of calendar days making up the pertinent
INTEREST PERIOD. The resulting rate will be multiplied by the LOAN's outstanding
balance and the product will be the amount to be paid by the CUSTOMER as
interest to BANCOMER on each INTEREST PAYMENT DATE.
 
 
 
 
 
 
 
 
SEPTIMA.- INTERESES MORATORIOS. En caso de que "EL CLIENTE" no pague
puntualmente alguna cantidad que deba cubrir en favor de "BANCOMER" conforme al
presente contrato, exceptuando intereses, dicha cantidad devengará intereses
moratorios desde Ia fecha de su vencimiento hasta que se pague totalmente,
intereses que se devengarán diariamente, que se pagarán a Ia vista y conforme a
una tasa anualizada igual al resultado de multiplicar Ia tasa de intereses
ordinaria por 2 (DOS).
 
 
7. LATE FEES. Should the CUSTOMER make a late payment for any amount owed to
BANCOMER based on this contract, with the exception of interest, that amount
will have late fees applicable from the due date until it is paid in full. The
fees will be applied each day and will be paid on demand based on the annualized
rate that is equal to the result of multiplying the ordinary interest rate by
TWO (2).
 
 
 
 
 
 
 
 
Para calcular los intereses moratorios, Ia tasa anualizada de interés moratoria
aplicable se dividirá entre 360 (TRESCIENTOS SESENTA) y el cociente se aplicará
a los saldos insolutos y vencidos, resultando así el interés moratoria de cada
día, que se ha obligado a pagar "EL CLIENTE" en términos de este contrato.
 
 
To calculate late fees, the annual late fee rate will be divided by THREE
HUNDRED SIXTY (360) and the result will be applied to the outstanding, overdue
balance as the late fees for each day that the CUSTOMER must pay under the terms
of this contract.
 
 
 
 
 
 
 
 
OCTAVA.- COMISION(ES). "EL CLIENTE" se obliga a pagar a "BANCOMER" comisión por
Ia cantidad de $0.00 (CERO PESOS 00/100 M.N.), que será cobrada al momento que
"BANCOMER" realice el alta del "CREDITO" en el "SISTEMA".
 
 
8. FEES. The CUSTOMER must pay BANCOMER a fee for opening the LOAN in the amount
of $0.00 (ZERO PESOS IN THE NATIONAL CURRENCY), which will be collected at the
time that BANCOMER releases the LOAN in the SYSTEM.
 
 
 
 
 
 
 
 
Asimismo "EL CLIENTE" se obliga a pagar a "BANCOMER" una comisión anual por
administración del "CREDITO" por Ia cantidad de $0.00 (CERO PESOS 00/100 M.N.),
que será pagada en Ia fecha que se cumpla cada aniversario del presente
contrato.
 
 
Likewise, the CUSTOMER must pay BANCOMER an annual LOAN administration fee in
the amount of $0.00 (ZERO PESOS IN THE NATIONAL CURRENCY), which will be paid on
each contract anniversary date.
 
 
 
 
 
 
 
 
Para efectos de esto último, "EL CLIENTE" faculta irrevocablemente a "BANCOMER"
para que cobre dicha(s) comisión(es) más el IVA correspondiente, mediante el
cargo del importe que corresponda a Ia "CUENTA DE CHEQUES".
 
 
For the purposes of the annual administration fee, the CUSTOMER hereby
irrevocably empowers BANCOMER to collect said fee(s) plus the pertinent VAT by
charging the fee to the CHECKING ACCOUNT.
 
 
 
 
 
 
 



/s/ EVA
/s/ MCG
/s/ JAVR

--------------------------------------------------------------------------------

9


 
NOVENA.- LUGAR Y FORMA DE PAGO. Todos los pagos que deba efectuar "EL CLIENTE"
en favor de "BANCOMER" al amparo de este contrato, por capital, intereses,
comisiones y demás consecuencias legales, los hará en las fechas convenidas en
días y horas hábiles, sin necesidad de previa requerimiento. Dichos pagos serán
efectuados a través del "SISTEMA" o en cualquier sucursal de "BANCOMER", ubicada
en Ia misma plaza correspondiente al domicilio estipulado por "BANCOMER", o
bien, podrán hacerse en cualquier otro lugar que al efecto "BANCOMER" notifique
a "EL CLIENTE" con por Ia menos 10 (DIEZ) días de anticipación a Ia fecha de
pago respectivo.
 
 
9. PLACE AND METHOD OF PAYMENT. All the payments to be made by the CUSTOMER to
BANCOMER under the auspices of this contract for principal, interest, fees, and
other legal consequences will be made on the stipulated dates during normal
business hours without the need for any notification to be sent to the CUSTOMER
first. The payments will be made using the SYSTEM or at any BANCOMER branch
located in the same location as the domicile stipulated by BANCOMER or may be
made anywhere else, that BANCOMER reports to the CUSTOMER for said purpose at
least TEN (10) days prior to the pertinent payment due date.
 
 
 
 
 
 
 
 
"BANCOMER" estará obligada a recibir cheques y órdenes de transferencias de
fondos para el pago de principal, intereses, comisiones y gastos del "CREDITO".
 
 
BANCOMER must accept checks and funds transfer orders to pay the principal,
interest, fees, and expenses associated with the LOAN.
 
 
 
 
 
 
 
 
Las órdenes de transferencia de fondos podrán ser enviadas a solicitud de "EL
CLIENTE" o por un tercero y Ia institución emisora podrá ser otra Institución de
Crédito. Asimismo, los cheques podrán ser librados por "EL CLIENTE" o por un
tercero, incluyendo aquellos que hayan sido expedidos a cargo de otra
Institución de Crédito. Lo anterior siempre y cuando quienes libren los cheques
o soliciten órdenes de transferencias de fondos respectivos, tengan en las
cuentas que correspondan recursos suficientes.
 
 
The funds transfer orders may be sent at the CUSTOMER's request or by a third
party; the issuing institution may be another credit institution. Likewise, the
checks may be drawn by the CUSTOMER or by a third party, including any checks
that may have been issued by another credit institution. The foregoing is
applicable provided that the parties issuing the checks or requesting funds
transfers have sufficient funds in the pertinent accounts.
 
 
 
 
 
 
 
 
El pago del "CREDITO" se acreditara de acuerdo al media de pago que utilice "EL
CLIENTE", de Ia manera siguiente:
 
 
The LOAN payment will be credited based on the payment method used by the
CUSTOMER as follows:

 
MEDIOS DE PAGO
FECHAS DE ACREDITAMIENTO DEL PAGO
 
 
PAYMENT MEDIA
PAYMENT APPLICATION DATE
 
Efectivo
Se acreditará el mismo día.
 
 
Cash
Cash will be credited the same day.
 
Cheque del
mismo
“BANCOMER”
Se acreditará el mismo día.
 
 
Check from BANCOMER
The check will be credited the same day.
 
Cheque de
otro banco
Si se deposita antes de las 16:00 horas, se acreditará a más tardar el “DIA
HABIL” siguiente.

Si se deposita después de las 16:00 horas, se acreditará a más tardar el segundo
“DIA HABIL” siguiente.
 
 
Check from
another bank
If the check is deposited prior to 4:00 p.m., it will be credited on the next
business day by the latest.

If the check is deposited after 4:00 p.m., it will be credited on the second
business day after the deposit by the latest.
 
Domiciliación
Se acreditará:

a) En la fecha que “BANCOMER” acuerde con “EL CLIENTE”, o
b) En la fecha límite de pago del “CREDITO”, préstamo o financiamiento.
 
 
Direct Debit
The payment will be credited:

c) On the date that BANCOMER agrees with the CUSTOMER, or
d) On the LOAN or financing payment due date.
 
Transferencias
electrónicos
de fondos
a) A través del “SISTEMA” de Pagos Electrónicos Interbancarios (SPEI) o mediante
cargos y abonos a cuentas en el mismo “BANCOMER”, se acreditará mismo “DIA
HABIL” en que se ordene la transferencia.

b) A través del Sistema de Pagos Electrónicos, se acreditará a más tardar el
“DIA HABIL” siguiente al que se ordene la transferencia.
 
 
Electronic
funds
transfers
c) Payments made through the Interbank Electronic Payment System (SPEI) or by
means of charges or payments to accounts at BANCOMER will be credited the same
BUSINESS DAY on which the transfer is ordered.

d) Payments made through the Electronic Payment System will be credited on the
BUSINESS DAY following the day the transfer is ordered by the latest.

 
No obstante lo convenido anteriormente, "EL CLIENTE" instruye expresa e
irrevocablemente a "BANCOMER" para que este último cargue a Ia "CUENTA DE
CHEQUES", el importe de principal, intereses ordinarias, y en su caso, intereses
moratorios, comisiones, gastos y demás accesorios del "CREDITO", acreditándose
en el mismo día en que se efectúe el pago.
 
 
Despite what was previously agreed, the CUSTOMER hereby expressly and
irrevocably instructs BANCOMER to charge the payments for principal, ordinary
interest, late fees, other fees, expenses and items associated with the LOAN to
the CUSTOMER's CHECKING ACCOUNT, to be applied on the same date that the payment
is made.
 
 
 
 
 
 
 
 
"EL CLIENTE" se obliga a mantener Ia provisión de fondos suficientes en Ia
"CUENTA DE CHEQUES" aludida.
 
 
The CUSTOMER must keep sufficient funds in the aforementioned CHECKING ACCOUNT.



/s/ EVA
/s/ MCG
/s/ JAVR

--------------------------------------------------------------------------------

10


 
 
 
 
 
 
 
 
"LAS PARTES" acuerdan que "EL CLIENTE" podrá solicitar su estado de cuenta del
"CREDITO" en cualquiera de las sucursales de "BANCOMER". En el estado de cuenta
podrá conocer su saldo del "CREDITO", los cargos y abonos efectuados.
 
 
The PARTIES agree that the CUSTOMER may ask for an account statement for the
LOAN at any of the BANCOMER branches. The account statement will; show the LOAN
balances, charges, and payments made.
 
 
 
 
 
 
 
 
DECIMA.- PAGOS ANTICIPADOS. "EL CLIENTE" podrá pagar antes de su vencimiento,
parcial o totalmente, el importe de las sumas dispuestas sin costo alguno,
siempre y cuando este pago se haga en Ia "FECHA DE PAGO DE INTERESES". El
importe de los pagos anticipados será aplicado primeramente al pago de intereses
generados no vencidos y por último al capital.
 
 
10. PRE-PAYMENTS.  The CUSTOMER may make the loan payments, whether in full or
in part, prior to the payment due date without charge, provided such payment is
made in the "INTEREST PAYMENT DATE". The pre-payment amounts will be applied
first to any earned interest payment that is not overdue and then to principal.
 
 
 
 
 
 
 
 
En él supuesto que el pago anticipado se realice fuera de Ia "FECHA DE PAGO DE
INTERESES" y cause algún costo a "BANCOMER", esta costa será cubierto por "EL
CLIENTE", en Ia misma fecha en que se realice dicho pago.
 
 
Should the pre-payment take place outside of the "INTEREST PAYMENT DATE" and
entail any cost for BANCOMER, the cost will be paid by the CUSTOMER on the same
date that the payment is made.
 
 
 
 
 
 
 
 
DECIMA PRIMERA.- OBLIGACIONES ESPECIALES.  "EL CLIENTE" está obligado a cumplir
durante Ia vigencia de este contrato y mientras exista saldo derivado del mismo,
las obligaciones siguientes:
 
 
11. SPECIAL OBLIGATIONS. The CUSTOMER must comply with the following obligations
while this contract is in effect and while there is any outstanding balance:
 
 
 
 
 
 
 
 
A.
OBLIGACIONES DE HACER.
 
 
B.
OBLIGATIONS.
 
 
 
 
 
 
 
 
1.
Entregar a "BANCOMER" sus estados financieros anuales dictaminados, cuándo
exista Ia obligación fiscal de hacerlo, dentro de los 210 (DOSCIENTOS DIEZ) días
naturales, posteriores al cierre de su ejercicio social, de las empresas:
Avícola Pilgrim's Pride de México, S.A. de C.V. y subsidiarias, en forma
individual y consolidada, Pilgrim's Pride, S. de R.L. de C.V., Comercializadora
de Carnes de México, S. de R.L. de C.V., Pilgrim's Pride Co., y JBS, S.A., de
manera enunciativa más no limitativa.
 
 
1.
Provide BANCOMER with annual official financial statements, when there is any
tax payment due, within TWO HUNDRED TEN (210) calendar days after the close of
the company's fiscal period, of the companies: Avícola Pilgrim's Pride de
México, S.A. de C.V. and subsidiaries, individually and consolidated, Pilgrim's
Pride, S. de R.L. de C.V., Comercializadora de Carnes de México, S. de R.L. de
C.V., Pilgrim's Pride Co., and JBS, S.A., that as enunciated most without
limitation.
 
 
 
 
 
 
 
 
2.
Entregar a "BANCOMER" dentro de los 90 (NOVENTA) días naturales siguientes al
cierre de cada semestre, los estados financieros internes y/o relación
patrimonial de bienes (según sea el caso), que incluyan balance, estado de
resultados y relaciones analíticas de sus principales cuentas de activo y
pasivo, de las empresas señaladas en el punto 1 anterior.
 
 
2.
Provide BANCOMER internal financial statements and/or financial condition
statements (as the case may be) to BANCOMER within NINETY (90) calendar days
after the close of the semester annual fiscal period. They must include the
balance sheet, the profit and loss statements and analytical ratios between the
CUSTOMER's main asset and liability accounts, of the companies mentioned in
point 1 above.
 
 
 
 
 
 
 
 
3.
lnformar a "BANCOMER" dentro de los 45 (CUARENTA Y CINCO) días hábiles
siguientes a su acontecimiento, de cualquier evento que pudiera afectar, afecte
o menoscabe Ia situaci6n financiera actual de su negocio que ponga en riesgo el
cumplimiento de sus obligaciones de pago estipuladas en este contrato o incurra
en alguna de las causa de vencimiento anticipado previstas en este contrato
informando además, las acciones y medida que se vayan a tomar al respecto.
 
 
3.
Report to BANCOMER within FORTY FIVE (45) business days after the occurrence of
any event that may affect or endanger the current financial situation of its
business that endangers the fulfillment of its payment obligations stipulated in
this contract or after incurring any of the causes for early termination
provided in this contract. The CUSTOMER must also report any actions and
measures that will be taken to BANCOMER.
 
 
 
 
 
 
 
 
B.
OBLIGACIONES DE NO HAGER.
 
 
B.
OTHER OBLIGATIONS.



/s/ EVA
/s/ MCG
/s/ JAVR

--------------------------------------------------------------------------------

11


 
Sin previa autorización por escrito de "BANCOMER", "EL CLIENTE" no podrá:
 
 
Without previous written authorization from BANCOMER, the CUSTOMER may not:
 
 
 
 
 
 
 
 
1.
Contratar pasivos con costo financiero, cuyos montos y garantías, pudieran
afectar las obligaciones de pago establecidas en el presente contrato.
 
 
1.
Take out liabilities with any financial cost whose amounts and collateral may
affect the payment obligations set forth in this contract.
 
 
 
 
 
 
 
 
2.
Otorgar préstamos y/o garantías a terceros o empresas filiales que pudieran
afectar las obligaciones de pago establecidas en el presente contrato.
 
 
2.
Issue loans and/or guarantees to third parties or associated companies that may
affect the payment obligations set forth in this contract.
 
 
 
 
 
 
 
 
DECIMA SEGUNDA.- GASTOS. Todos los gastos, así como en su caso los honorarios
del Fedatario Público y derechos de Registro, derivados de este contrato,
deberán ser cubiertos por "EL CLIENTE".
 
 
12. EXPENSES. Any expenses including professional fees for notaries public and
registration fees derived from this contract are to be paid by the CUSTOMER.
 
 
 
 
 
 
 
 
Para el caso de que "EL CLIENTE" en un plaza de 10 (DIEZ) días naturales
contados a partir de Ia fecha de firma del presente contrato, no haya efectuado
el pago pre aprobado que por gastos, honorarios y derechos que el presente
contrato origine, autoriza expresa e irrevocablemente a "BANCOMER" para que le
sean cargadas en su "CUENTA DE CHEQUES", en el entendido, que si no cuenta con
fondos suficientes en Ia misma, "BANCOMER" realizará el pago, obligándose a
resarcir a "BANCOMER" de estas cantidades, en un plaza de 10 (DIEZ) días
naturales contados a partir de que "BANCOMER" haya efectuado el page,
obligándose, además, a pagar los intereses moratorios pactados en el presente
instrumento per cada día de mora en el page de estos conceptos, tomando como
base, Ia última tasa ordinaria aplicable al "CREDITO".
 
 
If, within a period of TEN (10) calendar days after the date that this contract
is signed, the CUSTOMER has not made the preapproved payment for any expenses,
professional fees, and other fees arising from this contract, the CUSTOMER
expressly and irrevocably authorizes BANCOMER such that said expenses and fees
may be charged to the CUSTOMER's CHECKING ACCOUNT with the understanding that if
the CHECKING ACCOUNT has insufficient funds, BANCOMER will make the payment and
that BANCOMER is to be reimbursed for said amounts within a period of TEN
(10) calendar days after the date when BANCOMER made the payment. In addition,
the CUSTOMER must pay for any late fees stipulated in this instrument for every
day that payment for these items is in arrears, using as a basis the last
ordinary rate applicable to the LOAN.
 
 
 
 
 
 
 
 
DECIMA TERCERA.- IMPUESTOS.  "EL CLIENTE" pagará a "BANCOMER" todas las sumas de
principal, intereses y otras sumas pagaderas conforme al presente contrato,
libres, exentas y sin deducción, carga o cualquier otra responsabilidad fiscal
que grave dichas cantidades en Ia actualidad o en el futuro, pagaderos en
cualquier jurisdicción en México.
 
 
13. TAXES.  The CUSTOMER will pay any amounts related to principal, interest and
other amounts payable based on this contract to BANCOMER free and clear of any
deduction, charge or any other tax liability applied to said amounts currently
or in the future that may be payable in any jurisdiction in Mexico.
 
 
 
 
 
 
 
 
DECIMA CUARTA.- CAUSAS DE VENCIMIENTO ANTICIPADO.  El plazo para el pago del
"CREDITO" y sus accesorios se podrá dar por vencido anticipadamente, sin
necesidad de declaración judicial previa, en caso de que acontezca cualquiera de
las siguientes causas:
 
 
14. CAUSES FOR EARLY TERMINATION. The deadline to pay off the LOAN and any
associated amounts may be moved forward without the need for any legal ruling to
do so, in case any of the following causes occurs:
 
 
 
 
 
 
 
 
1.
Si "EL CLIENTE" no pagase puntual e íntegramente a su vencimiento el capital, o
los intereses devengados, o comisiones o gastos que se causen en virtud del
presente instrumento y en relación con el "CREDITO" (cada uno de dichos eventos
constituirá una "CAUSA DE VENCIMIENTO ANTICIPADO").
 
 
1.
If the CUSTOMER does not make a full payment on time for any principal or earned
interest due or for fees or expenses that are due that are caused by virtue of
this instrument or in relation to the LOAN (each of said events will constitute
a "CAUSE FOR EARLY TERMINATION").
 
 
 
 
 
 
 



/s/ EVA
/s/ MCG
/s/ JAVR

--------------------------------------------------------------------------------

12


 
2.
Si "EL CLIENTE" después de 10 (diez) días de recibir notificación per escrito de
"BANCOMER" faltare al cumplimiento de cualquiera de sus obligaciones bajo el
presente instrumento, incluyendo sin limitar las obligaciones de hacer y de no
hacer estipuladas en el presente instrumento, si incumple otros contratos u
obligaciones que tenga contraídas con "BANCOMER" o que contraiga con él en lo
futuro.
 
 
2.
If the CUSTOMER after TEN (10) days of receiving written notice from "BANCOMER"
fails to comply with any of its obligations as set forth in this instrument,
including without limitation all of the obligations stipulated in Sections 11.A
and 11.8 of this instrument, or if it is in breach of any other contracts or
obligations that the CUSTOMER has with BANCOMER or that the CUSTOMER may enter
into with BANCOMER in the future.
 
 
 
 
 
 
 
 
lndependientemente de lo anterior, el "CREDITO" se extinguirá en los cases
previstos per el Articulo trescientos uno de Ia Ley General de Títulos y
Operaciones de Crédito.
 
 
Notwithstanding the foregoing, the LOAN will be extinguished in the cases
provided in Article 301 of the General Credit Operations and Securities Law.
 
 
 
 
 
 
 
 
En caso de ocurrir alguna de las causas de vencimiento anticipado antes
previstas o las que se derivan de Ia ley, "BANCOMER" podrá declarar de manera
inmediata el importe total de dicho "CREDITO" y todas las demás sumas que se
adeuden bajo el presente contrato; en caso contrario "EL CLIENTE" se obliga a
pagar intereses moratorios conforme a lo pactado en el presente instrumento,
tomando como base Ia última tasa ordinaria aplicable al presente "CREDITO".
 
 
Should any of the causes for early termination provided above occur or should
any of the causes derived from the law occur, BANCOMER may declare that the
deadline stipulated for the payment of the LOAN and other associated payments
set forth in this instrument has ended. In such a case, the CUSTOMER must
immediately pay BANCOMER for the full LOAN amount, including any other sums owed
under this contract. Otherwise, the CUSTOMER must pay late fees as set forth in
this instrument, using the last ordinary interest rate applicable to this LOAN
as a basis.
 
 
 
 
 
 
 
 
DECIMA QUINTA.- COMPENSACION. En el supuesto de que en cualquier fecha en que
"EL CLIENTE" deba pagar a "BANCOMER" cualquier cantidad conforme a este
instrumento y ''EL CLIENTE" incumpliere con esa obligación de pago, este último
en la medida permitida por Ia ley, autoriza y faculta irrevocablemente
"BANCOMER" para que cargue contra cualquier depósito y o cuenta que "EL CLIENTE"
mantenga con "BANCOMER" (incluyendo, sin limitar depósitos y o cuentas a Ia
vista, de ahorro, a plazo, provisionales o definitivas, cuentas de inversión
cualesquiera que estas sean) y compense contra cualquier adeudo que "BANCOMER"
pueda tener a su cargo y a favor de "EL CLIENTE" por cualquier concepto,
precisamente hasta una cantidad igual al monto de Ia cantidad no pagada a
"BANCOMER", sin necesidad de requerimiento, aviso o demanda alguna.
 
 
15. COMPENSATION. Should the CUSTOMER fail to make a payment that it owes to
BANCOMER on the due date based on this instrument, the CUSTOMER, to the degree
allowed by law, hereby irrevocably authorizes and empowers BANCOMER to charge
said payment against any deposit or account that the CUSTOMER has with BANCOMER
(including, without limitation, deposits and/or on-demand accounts, savings
accounts, term, provisional or definitive accounts, and investment accounts,
whatever they may be) and to compensate BANCOMER for any amount owed by the
CUSTOMER for any item, precisely up to an amount equal to the amount that went
unpaid to BANCOMER, with no need for any notification, warning, or lawsuit to be
filed first.
 
 
 
 
 
 
 
 
"BANCOMER" notificará a "EL CLIENTE", tan pronto como le sea posible, de
cualquier cargo o compensación que haya efectuado conforme a lo permitido en
ésta cláusula, en el entendido de que a falta de dicha notificación no afectará
en forma alguna Ia validez del mencionado cargo o compensación.
 
 
BANCOMER will notify the CUSTOMER, as soon as possible, of any charge or
compensation that it has processed, as allowed in this clause with the
understanding that failure to provide any such notification will not in any way
affect the validity of said charge or compensation.
 
 
 
 
 
 
 



/s/ EVA
/s/ MCG
/s/ JAVR

--------------------------------------------------------------------------------

13


 
DECIMA SEXTA.- CESION DEL CREDITO.  Este contrato surtirá sus efectos una vez
que haya sido suscrito por "EL CLIENTE" y "BANCOMER" y posteriormente obligará y
beneficiará a "EL CLIENTE" y a "BANCOMER" y a sus respectivos sucesores y
cesionarios según sea el caso, "EL CUENTE" no podrá ceder sus derechos u
obligaciones conforme a este contrato, ni interés en el mismo sin el
consentimiento previa y por escrito de "BANCOMER". "BANCOMER" por su parte,
podrá transmitir, ceder o negociar este "CREDITO" sin limitación alguna si "EL
CLIENTE" faltare al cumplimiento de cualquiera de sus obligaciones bajo el
presente contrato, y con el consentimiento por escrito de "EL CLIENTE" sólo para
el caso de que se encuentre al corriente en el cumplimiento de las obligaciones
bajo el presente contrato, al cesionario le corresponderán en contra de "EL
CLIENTE" los mismos derechos y beneficios que tendría si fuera "BANCOMER" en
este contrato.
 
 
16. LOAN TRANSFER. This contract will take effect once it has been signed by the
CUSTOMER and BANCOMER. At that point, it will be binding on and to the benefit
of the CUSTOMER and BANCOMER and their different successors and assigns, as the
case may be. The CUSTOMER may not transfer its rights or obligations as set
forth in this contract, nor may the CUSTOMER transfer any interest herein
without first obtaining written consent from BANCOMER. For its part, BANCOMER
may transfer, convey, or trade this LOAN without limitation if the CUSTOMER
fails to comply with any of its obligations as set forth in this contract, and
with the written consent of the CUSTOMER just in case that is current on
compliance with the obligations as set forth in this contract. The recipient of
said transfer, conveyance or trade will have the same rights and benefits in
relation to the CUSTOMER as though said recipient were BANCOMER in this
contract.
 
 
 
 
 
 
 
 
DECIMA SEPTIMA. RESTRICCION Y DENUNCIA. En términos del artículo doscientos
noventa y cuatro de Ia Ley General de Títulos y Operaciones de "BANCOMER" se
reserva el derecho de denunciar o restringir el presente contrato si "EL
CLIENTE" faltare al cumplimiento de cualquiera de sus obligaciones de
conformidad con Ia cláusula décima cuarta, en cualquier momento y mediante aviso
por escrito que entregue a "EL CLIENTE".
 
 
17. RESTRICTION AND WAIVER. Under the terms of Article 294 of the General Credit
Operations and Securities Law, it is hereby expressly stipulated that BANCOMER
reserves the right to waive or restrict this contract if the CUSTOMER fails to
comply with any of its obligations as provided by clause 14 at any time by means
of a written notice served on the CUSTOMER.
 
 
 
 
 
 
 
 
En caso de denuncia de este contrato, el "CREDITO" se extinguirá en Ia parte en
que "EL CLIENTE" no hubiere dispuesto, se darán por vencidos anticipadamente los
plazas pactados y "EL CUENTE" deberá pagar a "BANCOMER" de inmediato, el importe
de las sumas de que haya dispuesto, más las que le adeude por cualquier otro
concepto.
 
 
Should this contract be waived, any amounts of the LOAN that the CUSTOMER has
not accessed will be extinguished. The amounts of the LOAN that the CUSTOMER has
already used will be called due and the CUSTOMER must immediately pay back the
amounts of the loan that the CUSTOMER has used, plus what is owed by the
CUSTOMER to BANCOMER for any other item.
 
 
 
 
 
 
 
 
CAPITULO SEGUNDO
MEDIOS ELECTRONICOS
 
 
CHAPTER TWO
ELECTRONIC MEDIA
 
 
 
 
 
 
 
 
TITULO I
USO DE MEDIOS ELECTRONICOS
 
 
TITLE I
USING ELECTRONIC MEDIA
 
 
 
 
 
 
 
 
DECIMA OCTAVA.- CONSENTIMIENTO POR MEDIOS ELECTRONICOS.  "EL CLIENTE" conoce y
acepta que Ia manifestación de su consentimiento, respecto de los aetas
convenidos en este contrato, lo expresaran a través: (i) de información
generada, enviada, recibida, archivada o comunicada, a través de medias
electrónicos, ópticos o de cualquier otra tecnología (en lo sucesivo "MENSAJE DE
DATOS") (ii) del usa de claves y contraseñas previamente convenidas entre "LAS
PARTES"; y (iii) del uso de equipos de cómputo y sistemas automatizados conforme
a lo establecido en este contrato y en el(los) contrato(s) que "EL CLIENTE"
tiene celebrado con "BANCOMER" para el uso y operación del "SISTEMA" referido en
las declaraciones de este instrumento.
 
 
18. CONSENT TO THE USE OF ELECTRONIC MEDIA. The CUSTOMER is aware of and accepts
that the manifestation of its consent in relation to the actions stipulated in
this contract will be expressed through: (i) the information that is generated,
sent, received, filed or communicated through electronic, optical or any other
media (hereinafter the "DATA MESSAGE"), (ii) by using user names and passwords
previously agreed to by the PARTIES; and (iii) by using computer equipment and;
automated systems as set forth in this contract and in any contract(s) that the
CUSTOMER may have entered into with BANCOMER to use and operate the SYSTEM
referenced in the recitals in this instrument.
 
 
 
 
 
 
 



/s/ EVA
/s/ MCG
/s/ JAVR

--------------------------------------------------------------------------------

14


 
DECIMA NOVENA.- SUSTITUCION DE LA FIRMA AUTOGRAFA. En virtud a lo estipulado en
Ia cláusula anterior, "BANCOMER" y "EL CLIENTE" convienen en términos de lo
establecido en las legislaciones aplicables, que el uso de los medios de
identificación electrónicos previstos en este instrumento y las operaciones
realizadas mediante la transmisión de "MENSAJES DE DATOS" a través del empleo de
las claves y contraseñas en el "SISTEMA", sustituirán Ia firma autógrafa,
tendrán plena valor probatorio y fuerza legal para acreditar la(s) disposiciones
del "CREDITO", el importe de la(s) misma(s), las tasas de intereses y producirán
los mismos efectos que las leyes otorgan a los documentos correspondientes y, en
consecuencia, tendrán el mismo valor probatorio.
 
 
19. MANUAL SIGNATURE REPLACEMENT. By virtue of the stipulations in the previous
clause, BANCOMER and the CUSTOMER agree, under the terms of the contents of the
applicable laws, that using the electronic identification media provided in this
instrument and the operations carried out by transmitting DATA MESSAGES by using
user names and passwords in the SYSTEM will replace the manual signature, and
will have full evidentiary value and legal force and will produce the same
effect that the laws grant to the pertinent documents and, as a consequence,
will have the same value to be used as evidence.
 
 
 
 
 
 
 
 
VIGESIMA.- AUTORIZACION PARA LA REALIZACION DE DISPOSICION POR MEDIOS
ELECTRONICOS. Asimismo y para todos los efectos legales a que haya lugar, "EL
CLIENTE" conviene con “BANLCOMER” en que se entenderán autorizadas y facultadas
por cuenta y arden de "EL CLIENTE" a todas y cada una de las personas que
realicen las operaciones por medios electrónicos materia de este instrumento
proporcionando los datos de las claves contraseñas que con "BANCOMER" tiene
establecidas, liberando a "BANCOMER" de cualquier responsabilidad derivada del
uso indebido de dichos medios.
 
 
20. AUTHORIZATION TO MAKE ELECTRONIC MEDIA AVAILABLE. Likewise, and for all
legal intents and purposes, the CUSTOMER agrees with BANCOMER that any of the
parties that the CUSTOMER authorizes and should this contract be waived, any
amounts of the LOAN that the CUSTOMER has not accessed will be extinguished. The
amounts of the LOAN that the CUSTOMER has already used will be called due and
the CUSTOMER must immediately pay back the amounts of the loan that the CUSTOMER
has used, plus what is owed by the CUSTOMER to BANCOMER for any other item.
 
 
 
 
 
 
 
 
Ambas partes convienen en que el uso de las claves y contraseñas sirven de
medios de autentificación, identificación y expresión del consentimiento de "EL
CLIENTE" en el "SISTEMA" y que éstas serán utilizadas en sustitución del nombre
y Ia firma autógrafa de "EL CLIENTE". "BANCOMER" se basará en ellos de Ia misma
manera y para los mismos propósitos y alcances.
 
 
Both parties agree that user names and passwords will be used as a means of
authentication, identification, and as an expression of the CUSTOMER's consent
in the SYSTEM and that they will be used as a replacement for the CUSTOMER's
name and manual signature. BANCOMER will use the user names and passwords the
same way and for the same purposes and with the same scope as the CUSTOMER's
name and manual signature.
 
 
 
 
 
 
 
 
VIGESIMA PRIMERA.- MODIFICACIONES A LOS MEDIOS ELECTRONICOS.  "BANCOMER" podrá
en todo momento mejorar Ia calidad de sus servicios estableciendo modificaciones
a las reglas del "SISTEMA" y/o a los procedimientos de acceso e identificación,
con previa aviso a "EL CLIENTE" ya sea par escrito, mediante el "SISTEMA" o por
cualquier otro media, con 7 (SIETE) días hábiles de anticipación a Ia fecha de
entrada en vigor de las mismas, de quien se entenderá su aceptación mediante Ia
utilización que haga de dicho "SISTEMA" después de que estas hayan entrada en
vigor.
 
 
21. MODIFICATIONS TO ELECTRONIC MEDIA.  BANCOMER may at any time improve the
quality of its services by making modifications to the SYSTEM's rules and/or the
access and identification procedures after notifying the CUSTOMER either in
writing, through the SYSTEM or by any other means SEVEN (7) days in advance of
the date that the modifications will take effect. When the SYSTEM has been used
by the CUSTOMER after the modifications have been made, it will signify the
CUSTOMER's acceptance of the modifications.
 
 
 
 
 
 
 
 
Asimismo ambas partes convienen que "BANCOMER" podrá fijar libremente las bases,
requisitos y condiciones de operación del "SISTEMA", así como los días y el
horario de su operación.
 
 
Likewise, both parties agree that BANCOMER may set the bases, requirements and
conditions for operating the SYSTEM as well as the days and schedule when the
SYSTEM may be used.
 
 
 
 
 
 
 



/s/ EVA
/s/ MCG
/s/ JAVR

--------------------------------------------------------------------------------

15


 
VIGESIMA SEGUNDA.- CONSULTA DEL CREDITO. La información que "BANCOMER"
proporcione a "EL CLIENTE", a través del "SISTEMA", corresponderá a Ia que en
sus registros y sistemas aparezca a esa fecha. En los estados de cuenta de Ia
"CUENTA DE CHEQUES" que se envíen a "EL CLIENTE", se hará constar e
identificarán las operaciones realizadas al amparo de este servicio, mediante
los cargos y abonos correspondientes.
 
 
22. LOAN QUERY. The Information that BANCOMER provides the CUSTOMER through the
SYSTEM will be the information that BANCOMER has in its records and systems as
of that date. The CHECKING ACCOUNT statements that are sent to the CUSTOMER will
show a record of and identify the operations carried out by using this service,
with the pertinent charges and payments.
 
 
 
 
 
 
 
 
Las observaciones al estado de cuenta las formulará "EL CLIENTE" en Ia forma y
los términos establecidos en el contrato que rige dicha operación.
 
 
Any comments that the CUSTOMER makes about the account statement will be
formulated by the CUSTOMER in the form and under the terms set forth in the
contract that governs said operation.
 
 
 
 
 
 
 
 
VIGESIMA TERCERA.- LIBERACION DE RESPONSABILIDAD. En ningún caso "BANCOMER" será
responsable de algún daño, incluyendo sin límite, daños, pérdidas, gastos
directos, indirectos, inherentes o consecuentes que surjan en relación con el
sitio web, Ia página de internet, el "SISTEMA" o cualquier medio convenido par
"LAS PARTES" por el uso o imposibilidad de uso por alguna de "LAS PARTES", o en
relación con cualquier falla en el rendimiento, error, omisi6n, interrupci6n,
defecto, demora en Ia operación o transmisión, virus de computadora o falla de
sistema o línea. En caso de falla atribuible a BANCOMER notificará al cliente
las medidas contingentes mencionadas en Ia cláusula vigésima octava de este
contrato.
 
 
23. RELEASE OF LIABILITY. In no case will BANCOMER be liable for any damage,
including without limitation, damages, losses, direct or indirect expenses or
expenses that are inherent to or consequential to using the web site, the
Internet page, the SYSTEM or to using any medium stipulated by the PARTIES due
to using the SYSTEM or the inability to use the SYSTEM by any of the PARTIES or
in relation to any failure to perform, error, omission, interruption, defect,
delay in operations or transmissions, computer virus or system or line failure.
In case of failure attributable to BANCOMER notify the CUSTOMER contingent
measures mentioned in the twenty­ eighth clause of this contract.
 
 
 
 
 
 
 
 
VIGESIMA CUARTA.- REGULACION EN LAS OPERACIONES REALIZADAS POR MEDIOS
ELECTRONICOS. Las operaciones que se llevan a cabo conforme a lo señalado en el
presente título, se regirán siempre y sin excepción alguna, por los términos y
condiciones generales establecidos en éste instrumento y por Ia legislación
aplicable a este tipo de operaciones.
 
 
24. REGULATION FOR OPERATIONS CARRIED OUT USING ELECTRONIC MEDIA. Any operations
carried out based on the contents of this title will always be governed, without
exception, by the general terms and conditions established in this instrument
and by the legislation that is applicable to this type of operation.
 
 
 
 
 
 
 
 
TITULO II
FORMA DE LA OPERACION EN EL SISTEMA
 
 
TITLE II
HOW TO OPERATE THE SYSTEM
 
 
 
 
 
 
 
 
VIGESIMA QUINTA. DE LA MECANICA OPERATIVA. Para efecto de lo señalado en el
presente título, "BANCOMER" y "EL CLIENTE" convienen lo siguiente:
 
 
25. OPERATIONAL MECHANICS. For the purposes set forth in this section, BANCOMER
and the CUSTOMER agree to the following:
 
 
 
 
 
 
 
 
A.
PARA EL SERVICIO DE BANCA EN LINEA.
 
 
A.
THE BANKING ON LINE SERVICE.
 
 
 
 
 
 
 
 
1.
Al momento de ingresar al "SISTEMA", "EL CLIENTE" deberá de apegarse al
procedimiento descrito en el contrato de banca electrónica que tiene celebrado
con "BANCOMER".
 
 
1.
When the CUSTOMER enters the SYSTEM, it should follow the procedure described in
the electronic banking contract that was entered into with BANCOMER.
 
 
 
 
 
 
 
 
2.
"EL CLIENTE" invariablemente para realizar cualesquiera de los operaciones
estipuladas en este contrato, deberá proporcionar un número de identificación
(en lo sucesivo "CLAVE DE OPERACION").
 
 
2.
To carry out any of the operations stipulated in this contract, the CUSTOMER
must always provide an identification number (hereinafter the "PASSWORD").
 
 
 
 
 
 
 



/s/ EVA
/s/ MCG
/s/ JAVR

--------------------------------------------------------------------------------

16


 
3.
"EL CLIENTE" reconoce y acepta el carácter personal y confidencial de las
"CLAVES DE ACCESO" y "CLAVE DE OPERACION".
 
 
3.
The CUSTOMER acknowledges and accepts that the "USER NAMES" and "PASSWORDS" are
personal and confidential.
 
 
 
 
 
 
 
 
4.
Cada vez que "EL CLIENTE" realice disposiciones del "CREDITO" por medio del
"SISTEMA", lo ratificará identificándose con su "CLAVE DE OPERACION", hacienda
constar en su "MENSAJE DE DATOS" Ia leyenda siguiente:
 
 
4.
Each time that the CUSTOMER uses the SYSTEM to access the LOAN, the CUSTOMER
must enter the PASSWORD as identification to record the following text in the
DATA MESSAGE:
 
 
 
 
 
 
 
 
CONSENTIMIENTO DE LA DISPOSICION
 
 
CONSENT TO LOAN APPLICATION
 
 
 
 
 
 
 
 
AI oprimir el botón de "DISPONER" usted manifiesta su voluntad de disponer y
efectivamente dispone de Ia cantidad indicada bajo las condiciones que establece
esta pantalla y el contrato de crédito que usted celebró previamente con BBVA
Bancomer, S.A. lnstitución de Banca Múltiple, Grupo Financiero BBVA Bancomer.
 
 
When the "APPLY" button is clicked, you are stating that you are willing to
access the indicated amount under the conditions shown on the screen and in the
loan contract that you entered into previously with BBVA Bancomer, S.A.
lnstitución de Banca Múltiple, Grupo Financiero BBVA Bancomer.
 
 
 
 
 
 
 
 
5.
Posteriormente aparecerá Ia siguiente leyenda:
 
 
5.
Next, the following text will appear:
 
 
 
 
 
 
 
 
CONFIRMACION DE LA DISPOSICION
 
 
APPLICATION CONFIRMATION
 
 
 
 
 
 
 
 
Confirmamos que usted realizó una disposición en los términos y bajo las
condiciones que señala esta pantalla y el contrato de crédito que usted celebró
previamente con BBVA Bancomer, S.A. lnstitución de Banca Múltiple, Grupo
Financiero BBVA Bancomer.
 
 
We are confirming that you applied the amount under the terms and conditions
indicated on this screen and in the loan contract that you entered into
previously with BBVA Bancomer, S.A. lnstitución de Banca Múltiple, Grupo
Financiero BBVA Bancomer.
 
 
 
 
 
 
 
 
6.
Si Ia "CLAVE DE OPERACIÓN es correcta, "BANCOMER" por conducto del "SISTEMA",
depositará a "EL CLIENTE" en Ia "CUENTA DE CHEQUES", el monte del "CREDITO"
solicitado.
 
 
6.
If the PASSWORD is correct, BANCOMER will use the SYSTEM to deposit the LOAN
amount requested into the CUSTOMER’S CHECKING ACCOUNT.
 
 
 
 
 
 
 
 
Asimismo "LAS PARTES" convienen, para todos los efectos legales a que haya
lugar, en que los MENSAJES DE DATOS en que consten las disposiciones del
"CREDITO" que "EL CLIENTE" realice al amparo del presente contrato a través del
"SISTEMA", se tendrán por expedidos y recibidos en Ia Ciudad de México, Distrito
Federal, lugar en donde se encuentra "EL SISTEMA", en términos de Ia legislación
federal aplicable.
 
 
Likewise, the PARTIES agree that, for all legal intents and purposes, the DATA
MESSAGES that show the amounts of the LOAN that the CUSTOMER is applying under
the auspices of this contract through the SYSTEM, will be issued and received in
Mexico City, the Federal District, which is where the SYSTEM is located, under
the terms of the applicable federal legislation.
 
 
 
 
 
 
 
 
VIGESIMA SEXTA. OPERACIONES REALIZADAS POR MEDICS ELECTRONICOS. "BANCOMER"
registrara en el "SISTEMA" las disposiciones que "EL CLIENTE" realice del
"CREDITO", así como de los pagos que realice.
 
 
26. OPERATIONS CARRIED OUT USING ELECTRONIC MEDIA. BANCOMER will record the LOAN
amounts that the CUSTOMER applies in the system, as well as any payments made.
 
 
 
 
 
 
 
 
VIGESIMA SEPTIMA. INFORMACION SOBRE LA LINEA DE CREDITO. Durante toda Ia
vigencia del presento contrato y, en su case, de sus prórrogas, "EL CLIENTE"
podrá consultar por medio del "SISTEMA", Ia información que "BANCOMER" mantendrá
registrada en los mismos, respecto de su línea de "CREDITO", debiendo sujetarse
"EL CLIENTE" en dichas consultas a los procedimientos, plazos y estipulaciones
aplicables a dichos medios de cómputo.
 
 
27. INFORMATION ABOUT THE LINE OF CREDIT. During the effective period of this
contract and, as the case may be, any extensions hereto, the CUSTOMER may use
the SYSTEM to look up the information that BANCOMER will have recorded about the
CUSTOMER's line of credit. The CUSTOMER must be subject to the procedures,
deadlines, and stipulations applicable to said computer media while looking up
said information.
 
 
 
 
 
 
 



/s/ EVA
/s/ MCG
/s/ JAVR

--------------------------------------------------------------------------------

17


 
CAPITULO TERCERO
PROCEDIMIENTO EXCEPCIONAL DE
DISPOSICION
 
 
CHAPTER THREE
EXCEPTIONAL APPLICATION PROCEDURE
 
 
 
 
 
 
 
 
VIGESIMA OCTAVA.- "AVISOS DE DISPOSICION". "BANCOMER" y "EL CLIENTE" convienen
que de manera excepcional y/o en caso de falla del "SISTEMA", "EL CLIENTE" podrá
disponer del "CREDITO" mediante Ia firma de "AVISOS DE DISPOSICION", cuyos
vencimientos se ajustarán a lo dispuesto en Ia cláusula cuarta del presente
instrumento.
 
 
28. "AVAILABILITY NOTIFICATIONS." BANCOMER and the CUSTOMER agree that, as an
exception and/or in case the SYSTEM is non-functional, the CUSTOMER may access
the LOAN by signing the AVAILABILITY NOTIFICATIONS, whose ending dates will
match the contents of clause 4 in this instrument.
 
 
 
 
 
 
 
 
CAPITULO CUARTO
DISPOSICIONES GENERALES
 
 
CHAPTER FOUR
GENERAL PROVISIONS
 
 
 
 
 
 
 
 
VIGESIMA NOVENA.- FIANZA. En garantía del puntual y oportuno pago del "CREDITO",
intereses, intereses moratorios y demás accesorios establecidos en el presente
contrato, "LOS FIADORES" las sociedades denominadas "PILGRIM'S PRIDE", SOCIEDAD
DE RESPONSABILIDAD LIMITADA DE CAPITAL VARIABLE, y "COMERCIALIZADORA DE CARNES
DE MEXICO", SOCIEDAD DE RESPONSABILIDAD LIMITADA DE CAPITAL VARIABLE, ambas
representadas en este acto por JOSE ANTONIO VALDES RODRIGUEZ, se obligan
conjunta y solidariamente con "EL CLIENTE" y se constituyen fiadores lisos y
llanos pagadores a favor de "BANCOMER".
 
 
29. GUARANTEES. To guarantee that the LOAN payments, interest, late fees, and
other payments set forth in the contract are made on time, the GUARANTORS, the
companies called "PILGRIM'S PRIDE", SOCIEDAD DE RESPONSABILIDAD LIMITADA DE
CAPITAL VARIABLE, and "COMERCIALIZADORA DE CARNES DE MEXICO", SOCIEDAD DE
RESPONSABILIDAD LIMITADA DE CAPITAL VARIABLE, both represented herein by JOSE
ANTONIO VALDES RODRIGUEZ, are jointly and severally liable with the CUSTOMER and
they are guarantors who are liable for making payments to BANCOMER.
 
 
 
 
 
 
 
 
"LOS FIADORES" están conscientes que Ia tasa aplicable para calcular los
intereses ordinarios será Ia que se determina en Ia cláusula SEXTA de este
contrato.
 
 
The GUARANTORS are aware that the rate applicable to calculate the ordinary
interest will be determined in the clause SIX of this contract.
 
 
 
 
 
 
 
 
"LOS FIADORES" expresamente aceptan que todas y cada una de las obligaciones
contenidas en el presente contrato, a cargo de "EL CLIENTE", son existentes y
válidas conforme a derecho, por lo que "LOS FIADORES" se obligan a pagar a favor
de "BANCOMER" las cantidades derivadas por dichas obligaciones, sin necesidad de
mayor trámite o procedimiento alguno y sin que puedan oponer excepción alguna al
pago que como fiadores deberán hacer a favor de "BANCOMER".
 
 
The GUARANTORS expressly accept that any and all of the obligations contained in
this contract that apply to the CUSTOMER are existing and valid based on the law
such that the GUARANTORS must pay any amounts to BANCOMER that arise from said
obligations, with no further ado or legal procedure. The GUARANTORS also accept
the fact that they may not file an objection to the payment that, as the
GUARANTORS, they must make to BANCOMER.
 
 
 
 
 
 
 
 
"LOS FIADORES" renuncian expresamente en este acto a los beneficios de orden,
excusión y división, en su case, contenidos en los artículos 2814 (DOS MIL
OCHOCIENTOS CATORCE), 2815 (DOS MIL OCHOCIENTOS QUINCE) y 2837 (DOS MIL
OCHOCIENTOS TREINTA Y SIETE) del Código Civil Federal y las disposiciones
correlativas de los Códigos del Distrito Federal y de los Estados de Ia
República Mexicana, vigentes a Ia fecha de firma del presente instrumento.
 
 
The GUARANTORS hereby expressly waive the right to require prior exhaustion of
remedies against the principal debtor, as the case may be, contained in Article
2814, 2815, and 2847 of the Federal Civil Code and the corollary provisions in
the Codes of the Federal District and the States of the Mexican Republic in
place on the date that this instrument is signed.
 
 
 
 
 
 
 
 
La fianza objeto del presente contrato subsistirá hasta que "BANCOMER" haya
recibido el pago de todo cuanto se adeudare por concepto de las obligaciones
contraídas por "EL CLIENTE" en el presente contrato, así como sus accesorios y
demás consecuencias legales, aun cuando:
 
 
Until BANCOMER has received payment for any amount owed due to the obligations
assumed by the CUSTOMER in this contract, the bond underlying this contract will
serve as a replacement, including any associated payments and other legal
consequences, even when:
 
 
 
 
 
 
 



/s/ EVA
/s/ MCG
/s/ JAVR

--------------------------------------------------------------------------------

18


 
1.
Se conceda prórroga o espera a "EL CLIENTE" sin consentimiento de "LOS
FIADORES".
 
 
1.
An extension is granted to or awaits the CUSTOMER without the GUARANTORS’
consent.
 
 
 
 
 
 
 
 
2.
"BANCOMER" haga quita a "EL CLIENTE" y/o Ia obligación de pago del "CREDITO"
quede sujeta a nuevas gravámenes o condiciones.
 
 
2.
BANCOMER may agree to reduce the amount that the CUSTOMER owes and/or the LOAN
payment obligation is reduced subject to new liens or conditions.
 
 
 
 
 
 
 
 
3.
"LOS FIADORES'' no puedan subrogarse en los derechos o privilegios de
"BANCOMER", por cualquier causa.
 
 
3.
The GUARANTORS may not subrogate BANCOMER's rights or privileges for any reason.
 
 
 
 
 
 
 
 
4.
AI volverse exigible Ia deuda derivada del "CREDITO", "LOS FIADORES" pidan a
"BANCOMER" que éste último promueva judicialmente dentro de un mes siguiente al
del incumplimiento de dicha obligación y "BANCOMER" no ejercite sus derechos
dentro del plaza mencionado, o si ya iniciado el juicio dejare "BANCOMER" de
promover sin causa justificada par más de tres meses.
 
 
4.
When the debt derived from the LOAN is called due, the GUARANTORS ask BANCOMER
to go to court within the month after the month when the obligation was breached
and BANCOMER will not exercise its rights within the aforementioned period of
time or, if a lawsuit has already been filed, BANCOMER stops the lawsuit without
just cause for more than three months.
 
 
 
 
 
 
 
 
Como consecuencia del pacto de subsistencia de Ia fianza que antes se contienen,
"LOS FIADORES" renuncian al contenido de los artículos 2845 (DOS MIL OCHOCIENTOS
CUARENTA Y CINCO), 2846 (DOS MIL OCHOCIENTOS CUARENTA Y SEIS), 2847 (DOS MIL
OCHOCIENTOS CUARENTA Y SIETE), 2848 (DOS MIL OCHOCIENTOS CUARENTA Y OCHO) y 2849
(DOS MIL OCHOCIENTOS CUARENTA Y NUEVE) del Código Civil Federal y las
disposiciones correlativas de los Códigos del Distrito Federal y de los Estados
de Ia República Mexicana.
 
 
As a consequence of the agreement to maintain the bond as mentioned previously,
the GUARANTORS hereby waive the contents of Articles 2845, 2846, 2847, and 2849
of the Federal Civil Code and the corollary provisions in the Codes of the
Federal District and the States of the Mexican Republic.
 
 
 
 
 
 
 
 
TRIGESIMA.- DOMICILIOS. "LAS PARTES" señalan como domicilio para todos los
efectos de este contrato, los siguientes:
 
 
30. DOMICILES. For all legal intents and purposes, the parties hereto indicate
the following as their domiciles:
 
 
 
 
 
 
 
 
"BANCOMER" el ubicado en: Avenida Universidad 1200 (MIL DOSCIENTOS), Colonia
Xoco, México, D.F., C.P. 03339.
 
 
BANCOMER is located at: Avenida Universidad 1200 (MIL DOSCIENTOS), Colonia Xoco,
México, D.F., C.P. 03339.
 
 
 
 
 
 
 
 
"EL CLIENTE" el ubicado en: Privada de los Industriales número 115, Jurica,
Código Postal 76100 en Querétaro, Querétaro.
 
 
THE CUSTOMER is located at: Privada de los Industriales número 115, Jurica, Zip
Code 76100, Querétaro, Querétaro.
 
 
 
 
 
 
 
 
"LOS FIADORES" en: Privada de los Industriales número 115, Jurica, Código Postal
76100 en Querétaro, Querétaro.
 
 
THE GUARANTORS: Privada de los Industriales número 115, Jurica, Zip Code 76100,
Querétaro, Querétaro.
 
 
 
 
 
 
 
 
"EL CLIENTE" y/o "LOS FIADORES" deberán informar a "BANCOMER" del cambio en su
domicilio, con cuando menos 10 (DIEZ) días hábiles de anticipación. En caso de
no hacerlo, todos los avisos, notificaciones y demás diligencias judiciales o
extrajudiciales que se hagan en el domicilio indicado por las mismas, en esta
cláusula, surtirán plenamente sus efectos.
 
 
The CUSTOMER and/or the GUARANTORS must report any change of domicile to
BANCOMER at least TEN (10) business days in advance. If the change in domicile
is not reported, all the reports, notifications, and other legal or other
communications that are served at the domiciles indicated by the CUSTOMER and/or
the GUARANTORS in this clause will be held to have been legally served.
 
 
 
 
 
 
 





/s/ EVA
/s/ MCG
/s/ JAVR

--------------------------------------------------------------------------------


19


 
TRIGESIMA PRIMERA.- IDIOMA. El presente contrato se suscribe en versiones
español e inglés. En case de cualquier conflicto entre "LAS PARTES" o en caso de
duda en cuanto a Ia correcta interpretación de este contrato, Ia versión en
español prevalecerá y Ia versión en inglés será considerada para propósitos
informativos entre las partes.
 
 
31. LANGUAGE. This contract is to be signed in Spanish and English versions. If
there is any conflict between the PARTIES or if there is any question about how
to correctly interpret this contract, the version in Spanish will prevail over
the version in English and the version in English will be held to be solely for
informational purposes for the PARTIES.
 
 
 
 
 
 
 
 
TRIGESIMA SEGUNDA.- TITULO EJECUTIVO.  El presente contrato conjuntamente con el
estado de cuenta certificado por el Contador de "BANCOMER" será título
ejecutivo, de conformidad con lo dispuesto por el Artículo 68 (SESENTA Y OCHO)
de Ia Ley de lnstítuciones de Crédito.
 
 
32. ENFORCEMENT. This contract, along with the account statement certified by
the BANCOMER Accountant will be enforceable based on the provisions in Article
68 of the Law on Credit Institutions.
 
 
 
 
 
 
 
 
TRIGESIMA TERCERA.- LEYES Y TRIBUNALES. Este contrato se rige de acuerdo a las
Leyes de los Estados Unidos Mexicanos, particularmente por lo previsto en Ia Ley
de lnstítuciones de Crédito, Ia Ley General de Títulos y Operaciones de Crédito
y sus Leyes Supletorias.
 
 
33. LAWS AND COURTS OF LAW. This contract is governed by the Laws of the United
Mexican States, particularly the provisions in the Law on Credit Institutions,
the General Credit Operations and Securities Law, and any supplementary laws.
 
 
 
 
 
 
 
 
Asimismo para todo lo relativo a Ia interpretación, ejecución y cumplimiento del
presente contrato, "LAS PARTES" se someten a Ia jurisdicción de los Tribunales
competentes de Ia Ciudad de México, Distrito Federal, renunciando expresamente
al fuero de su domicilio presente o futuro.
 
 
Likewise, for anything related to interpreting, executing and complying with
this contract, the PARTIES submit themselves to the jurisdiction of the
competent courts of law in Mexico City, the Federal District, and hereby
expressly waive any other venue related to their present or future domicile.
 
 
 
 
 
 
 
El presente contrato se firma por "LAS PARTES" en Ia Ciudad de Querétaro,
Querétaro, el día 23 (veintitrés) de julio del año 2014 (dos mil catorce).
 
IN WITNESS WHEREOF, the PARTIES to this instrument have set their hands hereunto
in the City of Querétaro, Querétaro, on the 23 day of July, 2014.
 
 
 
 
 
 
 
"BANCOMER"
BBVA BANCOMER, SOCIEDAD ANONIMA,
INSTITUCION DE BANCA MULTIPLE, GRUPO
FINANCIERO BBVA BANCOMER
 
"BANCOMER"
BBVA BANCOMER, SOCIEDAD ANONIMA,
INSTITUCION DE BANCA MULTIPLE, GRUPO
FINANCIERO BBVA BANCOMER
 
 
 
 
 
 
 
/s/ Eduardo Velazquez Aguilera
/s/ Mario Cordero Guerrero
 
/s/ Eduardo Velazquez Aguilera
/s/ Mario Cordero Guerrero
 
 
 
 
 
 
 
REPRESENTADO POR LOS SENORES EDUARDO VELAZQUEZ AGUILERA Y MARIO CORDERO
GUERRERO.
 
REPRESENTED BY MESSRS. EDUARDO VAZQUEZ AGUILERA AND MARIO CORDERO GUERRERO.
 
 
 
 
 
 
 
“EL CLIENTE”
 
THE CUSTOMER
 
 
 
 
 
 
 
/s/ Jose Antonio Valdes Rodriguez
 
/s/ Jose Antonio Valdes Rodriguez
 
 
 
 
 
 
 
"AVICOLA DE MEXICO", SOCIEDAD ANONIMA DE CAPITAL VARIABLE, REPRESENTADO POR EL
SEÑOR JOSE ANTONIO VALDES RODRIGUEZ.
 
"AVICOLA DE MEXICO", SOCIEDAD ANONIMA DE CAPITAL VARIABLE, REPRESENTED BY MR.
JOSE ANTONIO VALDES RODRIGUEZ.






--------------------------------------------------------------------------------

20


“LOS FIADORES”
 
THE GUARANTORS
 
 
 
 
 
 
 
/s/ Jose Antonio Valdes Rodriguez
 
/s/ Jose Antonio Valdes Rodriguez
 
 
 
 
 
 
 
"PILGRIM’S PRIDE", SOCIEDAD DE RESPONSIBILIDAD LIMITIDA DE CAPITAL VARIABLE,
REPRESENTADA POR EL SEÑOR JOSE ANTONIO VALDES RODRIGUEZ.
 
"PILGRIM’S PRIDE", SOCIEDAD DE RESPONSIBILIDAD LIMITIDA DE CAPITAL VARIABLE,
REPRESENTED BY MR. JOSE ANTONIO VALDES RODRIGUEZ.
 
 
 
 
 
 
 
/s/ Jose Antonio Valdes Rodriguez
 
/s/ Jose Antonio Valdes Rodriguez
 
 
 
 
 
 
 
"COMERCIALIZADORA DE CARNES DE MEXICO", SOCIEDAD DE RESPONSIBILIDAD LIMITIDA DE
CAPITAL VARIABLE, REPRESENTADA POR EL SEÑOR JOSE ANTONIO VALDES RODRIGUEZ.
 
"COMERCIALIZADORA DE CARNES DE MEXICO", SOCIEDAD DE RESPONSIBILIDAD LIMITIDA DE
CAPITAL VARIABLE, REPRESENTED BY MR. JOSE ANTONIO VALDES RODRIGUEZ.
 
 
 
 
 
 
 
ESTA HOJA DE FIRMAS CORRESPONDE AL CONTRATO DE APERTURA DE CREDITO EN CUENTA
CORRIENTE CELEBRADO ENTRE BBVA BANCOMER, SOCIEDAD ANONIMA, INSTITUCION DE BANCA
MULTIPLE, GRUPO FINANCIERO BBVA BANCOMER, COMO ACREDITANTE, Y AVICOLA PILGRIM'S
PRIDE DE MEXICO, SOCIEDAD ANONIMA DE CAPITAL VARIABLE, COMO ACREDITADA, CON
FECHA 23 DE JULIO DEL AÑO 2014.
 
THIS SIGNATURE PAGE TO APPLICABLE CHECKING ACCOUNT LOAN OPENING CONTRACT BETWEEN
BBVA BANCOMER, SOCIEDAD ANONIMA, INSTITUCION DE BANCA MULTIPLE, GRUPO FINANCIERO
BBVA BANCOMER, AS THE LENDER, AND AVICOLA PILGRIM'S PRIDE DE MEXICO, SOCIEDAD
ANONIMA DE CAPITAL VARIABLE, AS THE BORROWER, ON THE 23 DAY OF JULY, 2014.






